Title: From Thomas Jefferson to Charles Willson Peale, 13 March 1808
From: Jefferson, Thomas
To: Peale, Charles Willson


                  
                     Dear Sir 
                     
                     Washington Mar. 13. 08
                  
                  Yours of Feb. 21. was recieved in due time. a public vessel will be going to France & England once in every month during the embargo, on board of which mr Rembrandt Peale can obtain his passage by application to the Captain as usual. very soon after I came into office I found it not only proper but necessary that I should make it a rule never to write letters of recommendation to persons travelling beyond seas. but being desirous of doing any thing I can in favor of your son, I inclose a special passport under my own hand, which being entirely distinct from the one in common form which he will get, as every other one does, from the Secretary of State, will sufficiently mark to foreigners, and especially to our Ministers & Consuls abroad a special sollicitude in his favor. you wish him to draw the portraits of about a dozen of the celebrated characters of France & Rome. in the latter place I know nobody; but in compliance with your request I will name those which appear to me most remarkeable in France, confining myself to living characters, of whom alone he can take originils.
                  Lafayette & Kosciuzko, two of our revolutionary heroes.
                  Carnot, who made the celebrated speech against the Consulship for life.
                  Dupont, well known here, & undoubtedly one of the great men of France.
                  Volney. of the same description.
                  Say. author of the best work ever written on Political economy. great.
                  La Grange (if living) long admitted to be the first mathematician of Europe.
                  Cabanis, the first Physician & author of the ablest works on that subject in France.
                  Vicq d’Azir, (if living) very great as a medical writer.
                  Cuvier whom you mention & whose eminence you know.
                  Faujas de St. Fond, of first rate eminence in geological things. 
                  Accept my affectionate salutations
                  
                     Th: Jefferson 
                     
                  
               